--------------------------------------------------------------------------------

Exhibit 10.2



TRANSITION AGREEMENT


This Transition Agreement (this “Agreement”), dated June 12, 2020 (the
“Execution Date”), confirms the following understandings and agreements between
Ingersoll Rand Inc. (formerly known as Gardner Denver Holdings, Inc.) (the
“Company”) and Emily Weaver (hereinafter referred to as “you” or “your”).

In consideration of the promises set forth herein, you and the Company agree as
follows:


1.            Termination of Employment; Transition Period.


(a)         Your employment and all directorships with the Company and its
direct and indirect parent(s), subsidiaries and affiliates (collectively with
the Company, the “Company Group”) will terminate on the date mutually agreed
upon by the parties hereto, which is no later than June 30, 2020 (the
“Termination Date”). After the Termination Date, you will not represent yourself
as being an employee, officer, agent or representative of the Company or any
other member of the Company Group.


(b)          Effective as of the Execution Date, your offer letter, dated
October 3, 2019, which sets forth the terms of your employment with the Company
(the “Offer Letter”) shall be terminated and of no further force and effect,
except that Section 12 of the Offer Letter (related to certain indemnification
obligations of the Company) shall continue in effect after the Execution Date in
accordance with its terms and such Section 12 is hereby incorporated by
reference into this Agreement. The parties hereby agree that you are not
required to repay all or any portion of the signing bonus that was paid to you
pursuant to Section 2 of the Offer Letter.


(c)          During the period commencing on the Execution Date and ending on
your Termination Date (the “Transition Period”), (i) you will continue to serve
as the Company’s Senior Vice President and Chief Financial Officer (“CFO”) until
June 15, 2020 (at which time you will resign as the CFO), and (ii) thereafter
until your Termination Date, you will continue to serve in a full-time capacity
as an advisor to the Company’s new CFO (and will hold no other titles or
positions with the Company or any other member of the Company Group) and will
provide such transitional services as may be requested from time to time by the
new CFO or the Company’s Chief Executive Officer.


(d)          During the Transition Period, you will work at the offices of the
Company at which you were principally employed prior to the Execution Date (or
continue to work remotely per the Company’s on-site work policies), continue to
be paid a base salary at the rate of $575,000 per year and continue to
participate in all employee benefit plans of the Company on the same basis as
such plans were made available to you immediately prior to the Execution Date
(except as otherwise provided herein).


(e)          You currently hold options (“Options”) to purchase shares of the
Company’s common stock (“Common Stock”), restricted stock units that will be
settled in Common Stock (“RSUs”) and performance stock units (“PSUs”) that will
be settled in Common Stock. During the Transition Period, your Options, RSUs and
PSUs will remain outstanding and continue to vest in accordance with their
terms.


2.            Voluntary Termination of Employment Prior to the End of the
Transition Period. Notwithstanding anything to the contrary herein, unless the
Company agrees otherwise, if you voluntarily terminate your employment prior to
the expiration of the Transition Period (a “Voluntary Termination”), you will be
entitled to any accrued but unpaid base salary, vacation pay, unpaid business
expense reimbursements (subject to the requirements set forth in Section
3(a)(iii) below), or any other unpaid, promised wages that were incurred prior
to the date of your Voluntary Termination, and you will have no further rights
to any then unpaid payments or benefits under Section 1 above or Section 3
below, but the release in Section 4 below will remain in full force and effect.
In the event of your Voluntary Termination, your Options, RSUs and PSUs will
cease vesting and the unvested portion of your Options, RSUs and PSUs will be
forfeited for no consideration as of the date of your termination, and the
vested portion of your Options will remain exercisable in accordance with the
terms of such equity awards as applicable to a voluntary termination of
employment by you (without good reason and other than for your retirement).



--------------------------------------------------------------------------------


3.          Separation Payments and Benefits.


(a)          In addition to any accrued but unpaid base salary, vacation pay,
and any other promised wages due and payable to you following your Termination
Date, and provided that (i) your employment is terminated at the end of the
Transition Period as described in Section 1 above (and not pursuant to your
Voluntary Termination pursuant to Section 2 above), (ii) you execute, deliver
and do not revoke this Agreement pursuant to Section 20 below and (iii) you
execute, deliver and do not revoke the release agreement attached as Exhibit A
hereto (the “Second Release Agreement”) within thirty (30) days after the
Termination Date, you will be entitled to the following payments and benefits,
subject to your continued compliance with the provisions of this Agreement,
including but not limited to Sections 10 through 13 below:


(i)           You will be provided with the severance payments and benefits as
determined in accordance with Schedule I attached hereto and payable in
accordance with the terms therewith.


(ii)          Your Options, RSUs and PSUs will be treated in accordance with the
terms set forth in Schedule I attached hereto (the “Equity Treatment”).


(iii)        The Company will reimburse you for reasonable and customary
business expenses incurred prior to the Termination Date pursuant to the terms
of the Company’s business expense policy, provided that you submit a completed
expense reimbursement form and supporting documentation no later than thirty
(30) days following the Termination Date.


(b)         You acknowledge and agree that the payments and other benefits
provided pursuant to Section 1 above and this Section 3 (or pursuant to Section
2 above in the event of your Voluntary Termination) are in full discharge of any
and all liabilities and obligations of the Company or any other member of the
Company Group to you, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
the Offer Letter, any alleged written or oral employment agreement, policy, plan
or procedure of the Company or any other member of the Company Group and/or any
alleged understanding or arrangement between you and the Company or any other
member of the Company Group (other than claims for accrued and vested benefits
under an employee benefit, insurance, retirement or pension plan of the Company
or any other member of the Company Group (excluding any employee benefit plan
providing severance or similar benefits), subject to the terms and conditions of
such plan(s)).


4.            Release and Waiver of Claims.


(a)         As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.



--------------------------------------------------------------------------------


(b)          For and in consideration of the payments and benefits described in
Sections 1 through 3 above, and other good and valuable consideration, you, for
and on behalf of yourself and your heirs, administrators, executors and assigns,
effective as of the date you execute this Agreement, do fully and forever
release, remise and discharge the Company, and any other member of the Company
Group, together with their respective current and former officers, directors,
partners, members, shareholders, fiduciaries, counsel, employees and agents
(collectively, and with the Company, the “Company Parties”) from any and all
claims whatsoever up to the date you execute this Agreement which you had, may
have had, or now have against the Company Parties, for or by reason of any
matter, cause or thing whatsoever, including any claim arising out of or
attributable to your employment or the termination of your employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel or slander, unpaid wages, or under any federal,
state or local law dealing with discrimination based on age, race, sex, national
origin, handicap, religion, disability, sexual orientation, sickle cell or other
hemoglobin C trait, genetic information or testing, AIDS/HIV status, military
status, membership of the National Guard of any state, or any other category or
class protected by applicable law. This release of claims includes, but is not
limited to, all claims arising under the Age Discrimination in Employment Act
(“ADEA”), Older Workers Benefit Protection Act, Title VII of the Civil Rights
Act, the Americans with Disabilities Act, the Civil Rights Act of 1991, the
Family Medical Leave Act and the Equal Pay Act, each as may be amended from time
to time, and all other federal, state and local laws, the common law and any
other purported restriction on an employer’s right to terminate the employment
of employees. In North Carolina, such state law claims include, but are not
limited to, claims under the North Carolina Equal Employment Practices Act
(EEPA), N.C. Gen. Stat. § 143-422.1, et seq., Persons with Disabilities
Protection Act (PDPA), N.C. Gen. Stat. § 168A-1, et seq., and Retaliatory
Employment Discrimination Act (REDA), N.C. Gen. Stat. §§ 95-240 et seq. The
parties intend the release contained herein to be a general release of any and
all claims to the fullest extent permissible by law.


(c)          You acknowledge and agree that as of the date you execute this
Agreement, you have no knowledge of any facts or circumstances that give rise or
could give rise to any claims under any of the laws listed in the preceding
Section 4(b).


(d)          By executing this Agreement, you specifically release all claims
relating to your employment and its termination under the ADEA, a United States
federal statute that, among other things, prohibits discrimination on the basis
of age in employment and employee benefit plans.


(e)         Notwithstanding the foregoing, nothing in this Agreement shall be a
waiver of: (i) your rights with respect to payment of amounts under this
Agreement, (ii) your right to benefits due to terminated employees under any
employee benefit plan of the Company or any other member of the Company Group in
which you participate (excluding the Offer Letter and any severance or similar
plan or policy), in accordance with the terms thereof (including your rights to
elect COBRA coverage), (iii) any claims that cannot be waived by law including,
without limitation your right to file a charge with or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the U.S. Department of Labor, or any other state or federal agency,
or claims under the ADEA that arise after the date of this Agreement or (iv)
your right of indemnification as provided by, and in accordance with the terms
of, the Company’s certificate of incorporation or by-laws or a Company directors
and officers liability policy providing such coverage, as any of such may be
amended from time to time.


(f)          You acknowledge and agree that by virtue of the foregoing, you have
waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this Section 4. Therefore you agree that you will not
accept any award or settlement from any source or proceeding (including but not
limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement, except
where such waiver is prohibited by law.



--------------------------------------------------------------------------------


5.            Knowing and Voluntary Waiver. You expressly acknowledge and agree
that you:


(a)           Are able to read the language, and understand the meaning and
effect, of this Agreement;


(b)          Have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not acting under the influence of any
medication, drug or chemical of any type in entering into this Agreement;


(c)          Are specifically agreeing to the terms of the release contained in
this Agreement because the Company has agreed to your continued employment
during the Transition Period as described in Section 1 above and to provide you
the severance payments and benefits (as set forth on Schedule I attached
hereto), the Equity Treatment and such other payments and benefits set forth on
Schedule I and described in Section 3 above (collectively, the “Consideration”),
which the Company has agreed to provide because of your agreement to accept it
in full settlement of all possible claims you might have or ever had, and
because of your execution of this Agreement and the Second Release Agreement;


(d)           Acknowledge that but for your execution of this Agreement and the
Second Release Agreement, you would not be entitled to the Consideration;


(e)          Understand that, by entering into this Agreement, you do not waive
rights or claims under ADEA that may arise after the date you execute this
Agreement;


(f)         Had or could have the entire Review Period (as defined below) in
which to review and consider this Agreement, and that if you execute this
Agreement prior to the expiration of the Review Period, you have voluntarily and
knowingly waived the remainder of the Review Period;


(g)          Have consulted with your attorney regarding the terms and effect of
this Agreement; and


(h)          Have signed this Agreement knowingly and voluntarily.


6.           No Suit. You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge or lawsuit against any of the Company Parties regarding any
of the claims released herein. If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you shall cause such complaint, charge or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge or lawsuit, including without limitation the attorneys’
fees of any of the Company Parties against whom you have filed such a complaint,
charge, or lawsuit.


7.          No Re-Employment. You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group. You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group.


8.            Successors and Assigns. The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns.


9.           Severability. If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect. The illegality or unenforceability of
such provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.



--------------------------------------------------------------------------------


10.          Non-Disparagement; Press Release.


(a)         You agree that you will make no disparaging or defamatory comments
regarding any member of the Company Group, Kohlberg Kravis and Roberts & Co.
L.P. (“KKR”) and its affiliates, or their respective current or former
directors, officers or employees in any respect. KKR is a third-party
beneficiary to this Agreement with respect to this Section 10(a) and is entitled
to the rights and benefits under this Section 10(a) and may enforce the
provisions of this Section 10(a) as if it were a party hereto.


(b)         The Company agrees to promptly instruct (i) each officer and
director of the Company and (ii) each employee of the Company or a member of the
Company Group listed on Schedule II attached hereto to refrain from making any
disparaging or defamatory comments regarding you in any respect.


(c)          The Company agrees to issue the press release agreed to by the
parties (the “Press Release”). You agree that you will not make any statements,
whether oral or written, regarding your employment with or separation of
employment from the Company that are inconsistent with the Press Release or
comment in any form on any other matter regarding the Company Group beyond what
is stated in the Press Release. Notwithstanding the foregoing, you and the
Company will be entitled to describe in general terms your responsibilities and
roles while employed by the Company and that you and the Company mutually agreed
to your separation from the Company.


(d)          Your obligations and those of the Company under this Section 10
shall not apply to disclosures required by applicable law, regulation or order
of a court or governmental agency.


11.          Cooperation.


(a)         You agree that you will provide reasonable cooperation to the
Company and/or any other member of the Company Group and its or their respective
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred or was pending during your
employment. The Company agrees to reimburse you for reasonable out-of-pocket
expenses incurred at the request of the Company with respect to your compliance
with this Section 11(a).


(b)         You agree that, in the event you are requested or subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony or provide documents (in a deposition, court proceeding or otherwise)
which in any way relates to the Company Group or your employment by the Company
and/or any other member of the Company Group, you will give prompt notice of
such request to the Company’s General Counsel, Andy Schiesl (or his successor or
designee) and will make no disclosure until the Company and/or the other member
of the Company Group have had a reasonable opportunity to contest the right of
the requesting person or entity to such testimony or documents. You will
reasonably cooperate with the Company in any such efforts including any
resulting testimony or document production that is ultimately allowed, if any.


12.         Restrictive Covenants. You acknowledge that, in accordance with the
terms of the Grant Documents (as defined in Schedule I attached hereto), you are
subject to the restrictive covenants set forth on Appendix A of such Grant
Documents, including, without limitation, the non-competition, non-solicitation,
non-disparagement, confidentiality and intellectual property covenants therein
and agree to comply at all time with the terms and conditions of such
restrictive covenants, provided, that in each such Appendix A, the definition of
“Business” is hereby amended in its entirety to read as follows: “Business”
shall mean the business of the design, manufacture, sale, distribution and
marketing of flow control, power tool, hoist and lifting equipment, or electric
vehicle products or services, in either case of the type being manufactured and
sold by the Company as of the Termination Date. Each such Appendix A (as
modified by this Agreement) is hereby incorporated by reference into this
Agreement.



--------------------------------------------------------------------------------


13.        Return of Property. You agree that you will promptly return to the
Company all property belonging to the Company and/or any other member of the
Company Group, including but not limited to all proprietary and/or confidential
information and documents (including any copies thereof) in any form belonging
to the Company, cell phone, computer, keys, card access to the building and
office floors, Employee Handbook, phone card, computer user name and password,
disks and/or voicemail code; provided, that you shall be entitled to retain your
cell phone once all proprietary and/or confidential information and documents
belonging to the Company have been removed from such devices. Your cell phone
account will be transferred to you promptly following the Termination Date. You
further acknowledge and agree that the Company shall have no obligation to
provide the Consideration referred to in Section 3 above unless and until you
have returned all items requested by the Company to be returned within ten (10)
days of such request.


14.         Company Remedies. In addition to any other rights or remedies the
Company may have under law or equity, if you violate any of Sections 10 through
13 above, the Company has the right at its reasonable sole discretion to
terminate its obligation to provide the payments and benefits set forth on
Schedule I and/or comply with the Equity Treatment.


15.          Non-Admission. Nothing contained in this Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of you or
any member of the Company Group.


16.         Section 409A. You and the Company agree that the payments and/or
benefits provided under this Agreement are intended to be exempt from or to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), to the extent necessary to avoid the incurrence of adverse tax
consequences under Section 409A (including, for the avoidance of doubt, by
requiring that the payment of any severance payments or benefits due hereunder
be deferred until the date that is six months following the Termination Date, to
the extent such delay is required to comply with Section 409A), and to the
maximum extent permitted, this Agreement shall be interpreted to be consistent
with such intent. Each payment made under this Agreement shall be designated as
a “separate payment” within the meaning of Section 409A. Notwithstanding the
foregoing, neither the Company, any member of the Company Group nor any of their
employees or representatives shall have any liability to you to the extent that
any payment or benefit hereunder is determined to be subject to any tax or
interest under Section 409A.


17.        Entire Agreement. This Agreement constitutes the entire understanding
and agreement of the parties hereto regarding the termination of your
employment. Except as provided in this Agreement, this Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement.


18.          Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment,
and social insurance taxes, as shall be required by law. You acknowledge and
represent that the Company has not provided any tax advice to you in connection
with this Agreement and have been advised by the Company to seek tax advice from
your own tax advisors regarding this Agreement and payments and benefits that
may be made to you pursuant to this Agreement.


19.        Governing Law; Jurisdiction. EXCEPT WHERE PREEMPTED BY FEDERAL LAW,
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL LAW
AND THE LAWS OF THE STATE OF DELAWARE, APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN THAT STATE. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS AGREEMENT.



--------------------------------------------------------------------------------


20.         Opportunity for Review and Acceptance. You have through the
twenty-first (21st) day following the Execution Date (the “Review Period”) to
review and consider this Agreement. To accept this Agreement, and the terms and
conditions contained herein, prior to the expiration of the Review Period, you
must execute and date this Agreement where indicated below and return the
executed copy of this Agreement to the Company, to the attention of the
Company’s General Counsel, Andy Schiesl. Notwithstanding anything contained
herein to the contrary, this Agreement will not become effective or enforceable
for a period of seven (7) calendar days following the date of its execution (the
“Revocation Period”), during which time you may revoke your acceptance of this
Agreement by notifying the General Counsel, in writing. To be effective, such
revocation must be received by the Company no later than 5:00 p.m. Eastern Time
on the seventh (7th) calendar day following its execution. Provided that this
Agreement is executed and you do not revoke it, the eighth (8th) day following
the date on which this Agreement is executed shall be its effective date. In the
event of your failure to execute and deliver this Agreement prior to the
expiration of the Review Period, or otherwise revoke this Agreement during the
Revocation Period, this Agreement will be null and void and of no effect, and
the Company will have no obligation hereunder.


21.         Indemnification; D&O Coverage. The Company Group and their
respective successors and/or assigns, will indemnify, defend and hold you
harmless to the fullest extent permitted by the certificate of incorporation and
by-laws of the Company with respect to any claims that may be brought against
you arising out of any action taken or not taken in your capacity as an officer
or director of any member of the Company Group. In addition, you shall be
covered as an insured in respect of your activities as an officer or director of
any member of the Company Group by the directors and officers liability policy
of the Company.


* * *



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.


INGERSOLL RAND INC.



 
By:
/s/ Andrew Schiesl

   
Name: Andrew Schiesl
   
Title: SVP & General Counsel
          /s/ Emily Weaver
   
Emily Weaver
   
Dated: June 12, 2020
 




--------------------------------------------------------------------------------


Schedule I


SEVERANCE PAYMENTS AND BENEFITS


Severance Payment and Timing:


An aggregate severance payment equal to $575,000 will be paid to you in equal
bi-monthly installments of $23,958.33 each on the Company’s regular payroll
schedule over the one (1)-year period following the Termination Date with
payments starting on the first regularly scheduled payroll date following the
Termination Date; provided, that any installment that would otherwise be paid
prior to the effective date of the Second Release Agreement shall be deferred
until the first regularly scheduled payroll date following the effective date of
the Second Release Agreement.


Benefit Continuation:


Subject to a timely election of COBRA continuation coverage and your continued
payment of your portion of the COBRA premiums, during the eighteen (18) month
period following the Termination Date (or such earlier time that you commence
employment with another employer and are eligible for group health plan coverage
at such employer), you will receive continued group medical, dental and vision
plan coverage under COBRA at active employee rates and the Company will pay the
equivalent Company portion of your premiums for you and your eligible dependents
(e.g., the full COBRA premium cost, less the employee contribution at active
employee rates in effect at the time of such payment). If you become eligible
for group health plan coverage under another employer’s plan, or if you
otherwise cease to be eligible for COBRA coverage, you must immediately notify
the Company, and the Company’s obligation to pay a portion of the COBRA premiums
shall cease.


Outplacement Services:


The Company shall provide executive transition services from RiseSmart at the
elite program level until the earlier of (A) twelve (12) months following the
Termination Date, or (B) the date on which you secure full-time employment with
a subsequent employer.


Reference Requests:


The Company will respond to reference requests by an employer or prospective
employer. You agree to direct all reference requests to the Company’s Human
Resources department. In response to a reference request, the Company shall
provide only your dates of employment and job title.


Moving Expenses:


The Company shall provide reimbursement, up to an aggregate amount of $50,000
(the “Relocation Benefit”), for reasonable household goods and automobile moving
expenses incurred by you after the Termination Date (subject to reasonable
receipts and proof of expense) for your relocation outside of the Charlotte,
North Carolina metropolitan area provided such relocation occurs no later than
December 31, 2022. The amount of the Relocation Benefit provided for hereunder
shall be reduced by the amount of any similar relocation benefits or
reimbursements that would be provided or reimbursable to you under any
subsequent employer’s (assuming you are re-employed prior to December 31, 2022)
standard relocation policy or, if greater, for which the subsequent employer has
agreed to provide or reimburse you.



--------------------------------------------------------------------------------


Legal Fees:


The Company shall pay (as soon as reasonably practicable following the Company’s
receipt of an invoice from you), to the extent permitted by law, all reasonable
legal fees and expenses for advice and representation that you reasonably
incurred as a result of evaluating and negotiating the terms of this Agreement
(and the other documents referenced herein); provided, that the Company will not
reimburse any amount in excess of $10,000.


MIP Bonus 2020:


Your participation in any Company bonus plan, including but not limited to the
Management Incentive Plan (“MIP”), will cease as of the Termination Date. You
will not be eligible for any incentive bonus under the MIP or otherwise in 2020.


Taxes:


All severance payments and benefits are subject to applicable withholdings per
Section 18 of this Agreement.


Equity Treatment:


1.            Options.


(a)          Forfeiture; Vesting. You currently hold Options granted to you
under the Company’s Amended and Restated 2017 Omnibus Incentive Plan (the
“Omnibus Plan”) and the Stock Option Award Agreements dated as of December 4,
2019 (the “2019 Option Agreement”) and March 6, 2020 (the “2020 Option
Agreement” and together with the 2019 Option Agreement, the “Option
Agreements”), which will be unvested as of the Termination Date (the “Unvested
Options”). Notwithstanding anything to the contrary in the Omnibus Plan or
Option Agreements, and provided you continue to comply with the terms of this
Agreement (including without limitation Sections 10 through 13 of this
Agreement), (i) the Unvested Options granted under the 2019 Option Agreement
will not be forfeited on the Termination Date and instead will continue to vest
and become exercisable in accordance with the terms of the Omnibus Plan and 2019
Option Agreement as if you remained an employee of the Company until the final
vesting date thereunder; and (ii) the Unvested Options granted under the 2020
Option Agreement that are scheduled to vest on the next two (2) vesting dates
following the Termination Date will not be forfeited on the Termination Date and
instead will continue to vest in accordance with the terms of the Omnibus Plan
and the 2020 Option Agreement as if you remained an employee of the Company
until the second (2nd) vesting date and all of the other Unvested Options under
the 2020 Option Agreement will be automatically forfeited on the Termination
Date.
 
(b)          Exercise Period. Notwithstanding anything to the contrary in the
Omnibus Plan or the Option Agreements, and provided you continue to comply with
the terms of this Agreement (including without limitation Sections 10 through 13
of this Agreement), you may elect to exercise any vested Options granted under
the Omnibus Plan pursuant to the Option Agreements (including any Unvested
Options that vest after the Termination Date consistent with paragraph 1 above)
(i) with respect to the 2019 Option Agreement, until December 4, 2024, or until
the expiration date of the Options (if earlier) as set forth in the 2019 Option
Agreement, and (ii) with respect to the 2020 Option Agreement, until December 4,
2023, or until the expiration date of the Options (if earlier) as set forth in
the 2020 Option Agreement.



--------------------------------------------------------------------------------


2.           Restricted Stock Units. You currently hold RSUs granted to you
under the Omnibus Plan and the RSU Award Agreements dated as of December 4, 2019
(the “2019 RSU Agreement”), March 6, 2020 (for 4-year vesting RSUs) (the “2020
RSU Agreement”) and March 6, 2020 (for 2-year vesting RSUs) (the “2020
Additional RSU Agreement,” and together with the 2019 RSU Agreement and the 2020
RSU Agreement the “RSU Agreements”), which will be unvested as of the
Termination Date (the “Unvested RSUs”). Notwithstanding anything to the contrary
in the Omnibus Plan or RSU Agreements, and provided you continue to comply with
the terms of this Agreement (including without limitation Sections 10 through 13
of this Agreement), (i) the Unvested RSUs under the 2019 RSU Agreement and the
2020 Additional RSU Agreement will not be forfeited on the Termination Date and
will continue to vest in accordance with the terms of the Omnibus Plan and the
2019 RSU Agreement or 2020 Additional RSU Agreement, as applicable, as if you
remained an employee of the Company until the final vesting date thereunder, and
(ii) the Unvested RSUs under the 2020 RSU Agreement that are scheduled to vest
on the next two (2) vesting dates following the Termination Date will not be
forfeited on the Termination Date and instead will continue to vest in
accordance with the terms of the Omnibus Plan and the 2020 RSU Agreement as if
you remained an employee of the Company until the second (2nd) vesting date and
all of the other Unvested RSUs under the 2020 RSU Agreement will be
automatically forfeited on the Termination Date.
 
3.          Performance Stock Units. You currently hold PSUs granted to you
under the Omnibus Plan and the PSU Award Agreement dated as of March 6, 2020
(the “PSU Agreement” and, together with the Omnibus Plan, the Option Agreements
and the RSU Agreements, the “Grant Documents”), which will be unvested as of the
Termination Date (the “Unvested PSUs”). All Unvested PSUs will cease vesting and
will be forfeited for no consideration as of the Termination Date, in accordance
with the terms of the PSU Agreement.
 
4.            Vesting Schedule. For reference, a table that describes the
vesting schedule applicable to the Options and RSUs that will continue to vest
pursuant to the terms of this Agreement (without taking into account any
potential forfeitures of such awards pursuant to the terms of this Agreement or
the applicable Grant Documents, as modified by paragraphs 1 to 3 above) is set
forth on Exhibit B to this Agreement. In the event of any conflict between the
information in such table and this Agreement or the applicable Grant Documents,
this Agreement and the applicable Grant Documents (as modified by paragraphs 1
to 3 above) will control.





--------------------------------------------------------------------------------